IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,906-02


EX PARTE MICHAEL JAMES PERRY





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION FROM CAUSE NO. 02-01-00320-CR
IN THE 221ST DISTRICT COURT
MONTGOMERY COUNTY


Per Curiam. 


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for a stay
of execution.
	In February 2003, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Perry v. State, 158
S.W.3d 438 (Tex. Crim. App. 2004). 
	In December 2004, applicant filed in the trial court his initial post-conviction
application for writ of habeas corpus.  This Court denied applicant relief.  Ex parte Perry,
No. WR-62,906-01 (Tex Crim. App. Mar. 29, 2006)(not designated for publication). 
Applicant filed this his first subsequent application in the trial court on June 22, 2010.   
	Applicant presents a single allegation in his application in which he asserts that he is
actually innocent of the offense for which he was convicted.  We have reviewed the
application and find that applicant has failed to make a prima facie case of actual innocence. 
Accordingly, we dismiss his application and deny his motion to stay his execution.
	IT IS SO ORDERED THIS THE 24th DAY OF JUNE, 2010.

Do not publish